                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CV-20740-MCALILEY

FRANCENIA THOMPSON,

       Plaintiff,

v.

CARNIVAL CORPORATION,

      Defendant.
___________________________/

                ORDER GRANTING DEFENDANT’S
     OMNIBUS MOTION IN LIMINE REGARDING MEDICAL EXPENSES

       The Court has before it Defendant’s Omnibus Motion in Limine Regarding Medical

Expenses, (ECF No. 80), to which Plaintiff responded, (ECF No. 82). Plaintiff wants to

introduce, as evidence at trial, the full bills of her medical expenses, even when insurance

discounts or other write-offs later reduced those bills. Defendant asks the Court to preclude

Plaintiff from doing so: it argues that Plaintiff may only “request damages relating to the

actual amount of her medical bills paid and accepted” because, otherwise, Plaintiff would

receive an improper windfall. (ECF No. 80 at 1, 3). Plaintiff responds that the collateral-

source rule under maritime law prevents Defendant from introducing evidence of insurance

discounts and other write-offs. (ECF No. 82).

       The collateral-source rule “generally denies to a tortfeasor a reduction in its liability

by any amounts the plaintiff received from a source collateral to, or independent of, the
tortfeasor. The substantive rule of no reduction carries with it an evidentiary rule requiring

the exclusion of evidence of any collateral benefits.” Phillips v. W. Co. of N. Am., 953 F.2d

923, 929 (5th Cir. 1992) (citation omitted). There is, however, no binding authority on this

Court that applies the maritime collateral-source rule to discounted or written-off medical

expenses. The Eleventh Circuit has not addressed the issue, and judges in this District have

split on the question.

       Both parties rely on cases that support their positions. Plaintiff cites Milbrath v. NCL

Bahamas, Ltd., No. 1:17-CV-22071, 2018 WL 2036081 (S.D. Fla. Feb. 28, 2018), and

similar decisions, which have relied upon the collateral-source rule to permit plaintiffs to

present evidence of their full medical bills. In Milbrath, the Court recognized that the

collateral-source rule would give the plaintiff a windfall but reasoned that the policy

underlying the rule supported the windfall. Id. at *5. In short, the Court reasoned, the

wrongdoer should not get the benefit of plaintiff’s foresight in securing insurance. Id.

       Defendant relies upon Gharfeh v. Carnival Corp., No. 17-20499-CIV, 2019 WL

186864 (S.D. Fla. Jan. 14, 2019), and similar decisions, which have found that “[a] discount

or write-off does not implicate the collateral source rule in the way the rule was intended

to apply,” and have precluded plaintiffs from introducing evidence of all their medical bills

while ignoring discounts and write-offs. Id. at *7. In Gharfeh, the Court further reasoned

that “prohibiting evidence of the discount or write-off gives the jury a skewed view of the

financial reality surrounding the medical bills.” Id. This view appears to represent the

majority position in this District. See, e.g., Morrison v. Royal Caribbean Cruises, Ltd.,

No. 19-21220-CIV, 2019 WL 4805717, at *2 (S.D. Fla. Oct. 1, 2019) (collecting cases).

                                              2
        The cases on both sides employ sound rationales. The Court, however, finds the

majority view to be the better-reasoned. The Court thus joins those cases which find that

applying the collateral-source rule to allow Plaintiff to put forth evidence of her full

medical bills, while ignoring discounts and write-offs, would stretch the collateral-source

rule beyond its intended purpose, give the jury an inaccurate picture of Plaintiff’s damages,

and may result in an improper windfall for Plaintiff. “The jury needs to be advised of the

discounts or write-offs in order to make a fair assessment of reasonable medical expenses.”

Gharfeh, 2019 WL 186864, at *8.

        As such, the Court GRANTS Defendant’s Omnibus Motion in Limine Regarding

Medical Expenses. (ECF No. 80). As evidence of her out-of-pocket medical expenses,

Plaintiff may introduce medical bills that reflect amounts she actually paid or is obliged to

pay.

        DONE and ORDERED in chambers at Miami, Florida this 12th day of November

2019.

                                   _______________________________________
                                   CHRIS McALILEY
                                   UNITED STATES MAGISTRATE JUDGE




                                             3
